      Case 3:18-cr-00151-S Document 158 Filed 07/29/21              Page 1 of 2 PageID 411



                            United States District Court
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §    CRIMINAL ACTION NO. 3:18-CR-0151-S
                                                  §
NICOLAS RAMIREZ-JIMENEZ (2)                       §

           ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
        UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Repoti and Recommendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
within 14 days of service in accordance with 28 U.S.C. § 636(b)(l), the undersigned District Judge
is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the Plea
of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and NICOLAS RAMIREZ-JIMENEZ (2) is hereby adjudged guilty of21 U.S.C.
§§ 84l(a)(l) and (b)(l)(C), Possession with Intent to Distribute a Controlled Substance.
Sentence will be imposed in accordance with the Court's Scheduling Order.

l8l       The Defendant is ordered to remain in custody.

□         The Court adopts the findings of the United States Magistrate Judge by clear and
          convincing evidence that the Defendant is not likely to flee or pose a danger to any other
          person or the community if released and should therefore be released under 18 U.S.C. §
          3142(b) or (c).

D        Upon motion, this matter shall be set for hearing before the United States Magistrate Judge
         who set the conditions of release for determination, by clear and convincing evidence, of
         whether the Defendant is likely to flee or pose a danger to any other person or the
         community ifreleased under§ 3142(b) or (c).

D        The Defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The Defendant
         shall self-surrender to the United States Marshal no later than Select Date.

D        The Defendant is not ordered detained pursuant to § 3 l 43(a)(2) because the Comi finds:
         D      There is a substantial likelihood that a motion for acquittal or new trial will be
         granted, or
         D      The Government has recommended that no sentence of imprisonment be imposed,
                and
    Case 3:18-cr-00151-S Document 158 Filed 07/29/21              Page 2 of 2 PageID 412



       □      This matter shall be set for hearing before the United States Magistrate Judge who
              set the conditions of release for determination, by clear and convincing evidence,
              of whether the Defendant is likely to flee or pose a danger to any other person or
              the community if released under§ 3142(b) or (c).

□      This matter shall be set for hearing before the United States Magistrate Judge who set the
       conditions of release for determination of whether it has been clearly shown that there are
       exceptional circumstances under 18 U.S.C. § 3145(c) why the Defendant should not be
       detained under § 3143(a)(2), and whether it has been shown by clear and convincing
       evidence that the Defendant is likely to flee or pose a danger to any other person or the
       community if released under§ 3142(b) or (c).


       SO ORDERED.

       SIGNED July 29, 2021.



                                                    I REN GREN SCHOLER
                                                    UNITED STATES DISTRICT JUDGE
